13‐4069‐cr 
United States v. Spruill    
13‐4069‐cr                
United States v. Spruill                                                                          
 
                                                        In the
                               United States Court of Appeals
                                             For the Second Circuit
                                      ________________ 
                                                   
                                      August Term, 2014 
                                                   
                   (Argued:  October 1, 2014      Decided:  December 16, 2015) 
                                                   
                                    Docket No. 13‐4069‐cr 
                                      ________________                                   
                                                   
                                 UNITED STATES OF AMERICA, 
                                                                
                                                           Appellee, 
                                                   
                                             —v.—  
 
                                                     JEFF SPRUILL, 
                                                             
                                                                   Defendant‐Appellant. 
                                                  ________________                                  
Before: 
                                    POOLER, RAGGI, and HALL, Circuit Judges. 
                                              ________________                                  
 
          On  appeal  from  a  judgment  of  conviction  entered  in  the  United  States 

District  Court  for  the  District  of  Connecticut  (Chatigny,  J.),  defendant  invokes 


                                                             1 
 
 
 
13‐4069‐cr 
United States v. Spruill    

United  States  v.  Thomas,  116  F.3d  606  (2d  Cir.  1997),  to  argue  that  the  district 

court  committed  plain  error  in  dismissing  an  alleged  holdout  juror  for  cause 

under  Fed.  R.  Crim.  P.  23.    Thomas  does  not  support  defendant’s  argument 

because  the  principles  it  enunciated  do  not  pertain  here,  where  the  cause  for 

dismissal  was  extrinsic  bias  determined  without  intrusion  into  juror 

deliberations.  In any event, defendant waived any challenge to the inquiry and 

dismissal of the juror at issue by specifically telling the district court that he did 

not  object  to  either  and  by,  in  fact,  recommending  the  very  disposition  he  now 

challenges.  The remainder of defendant’s arguments on appeal are addressed in 

a summary order issued the same day.   

          Judge POOLER dissents in a separate opinion. 

          AFFIRMED. 
                                        ________________                                  
                                                  
                     SARALA  V.  NAGALA,  Assistant  United  States  Attorney  (Marc  H. 
                          Silverman,  Assistant  United  States  Attorney,  on  the  brief),  for 
                          Deirdre  M.  Daly,  United  States  Attorney  for  the  District  of 
                          Connecticut, New Haven, Connecticut, for Appellee. 
                                                            
                     HARRY SANDICK (Andrew D. Cohen, on the brief), Patterson, Belknap, 
                          Webb  &  Tyler  L.L.P.,  New  York,  New  York,  for  Defendant‐
                          Appellant. 
                                        ________________                                 

                                                   2 
 
 
 
13‐4069‐cr 
United States v. Spruill    

REENA RAGGI, Circuit Judge: 

          Defendant  Jeff  Spruill  appeals  from  a  judgment  of  conviction  entered  on 

July  12,  2013,  in  the  United  States  District  Court  for  the  District  of  Connecticut 

(Robert  N.  Chatigny,  J.),  after  a  jury  trial  at  which  he  was  found  guilty  of  two 

counts  of  possession  with  intent  to  distribute  and  distribution  of  cocaine  and 

cocaine  base  (Counts  One  and  Two),  one  count  of  possession  with  intent  to 

distribute  cocaine  (Count  Three),  and  one  count  of  unlawful  possession  of  a 

firearm by a convicted felon (Count Four).  See 18 U.S.C. §§ 922(g)(1), 924(a)(2);  

21  U.S.C.  §  841(a)(1),  (b)(1)(C).    Spruill  argues  that  the  district  court  erred  in 

dismissing a “holdout” juror for cause during the course of jury deliberations, in 

violation  of  principles  enunciated  in  United  States  v.  Thomas,  116  F.3d  606  (2d 

Cir.  1997).    He  also  challenges  the  sufficiency  of  the  evidence  supporting  his 

convictions on Counts One, Two, and Four; the procedural reasonableness of his 

sentence,  in  particular  the  district  court’s  application  of  a  career  offender 

enhancement  under  U.S.S.G.  § 4B1.1;  and  the  effectiveness  of  former  counsel’s 

representation  in  failing  to  challenge  the  §  4B1.1  enhancement.    In  a 

supplemental pro se brief, Spruill further argues that knowledge of “drug type” 



                                               3 
 
 
 
13‐4069‐cr 
United States v. Spruill    

is  a  here‐unproved  predicate  element  of  the  drug  offenses  for  which  he  was 

convicted.1 

          As  we  explain  herein,  Spruill’s  juror  removal  challenge  fails  for  two 

reasons.    First,  the  challenged  removal  is  not  subject  to  Thomas’s  “any 

possibility” rule, see 116 F.3d at 621–22, because the concern underlying Thomas, 

juror nullification, was not here at issue.  Rather, removal was based on extrinsic 

bias,  a  matter  about  which  the  district  court  could—and  did—inquire  without 

intruding  on  jury  deliberations.    See  id.  at  621.    Second,  Spruill  waived  any 

challenge  to  dismissal  of  the  juror  in  question  by  specifically  telling  the  district 

court that he did not object either to its colloquy with the juror or to the juror’s 

removal, and by in fact recommending the very disposition he now challenges.   

          For reasons explained in a summary order issued this same day, we reject 

Spruill’s remaining counseled and pro se arguments.   

          Accordingly, we affirm the judgment of conviction.   



                                              
1 On March 4, 2015, months after this case was argued, Spruill’s appellate counsel 

moved for leave to allow Spruill to file a supplemental pro se brief.  This Court 
granted  the  motion  and  subsequently  received  Spruill’s  supplemental  brief  and 
the Government’s response.   

                                               4 
 
 
 
13‐4069‐cr 
United States v. Spruill    

I.        Background 

          A.         Controlled Purchases 

          In the summer of 2012, two confidential informants under the direction of 

Middletown,  Connecticut  police  purchased  cocaine  and  cocaine  base  from 

defendant Spruill.  The second purchase was made at 18 Glover Place, home of 

Spruill’s girlfriend, Chanelle McCalla. 

          B.         Search Warrant 

          Soon thereafter, police applied for and were granted a warrant to search 18 

Glover  Place  and  Spruill’s  person.    Upon  executing  the  warrant,  police  found 

Spruill  to  be  carrying  on  his  person  two  small  plastic  bags,  one  containing 

marijuana and the other containing cocaine.2 

          At  18  Glover  Place,  they  discovered  men’s  clothing  and  toiletries  in  the 

master bedroom, as well as a bullet, which McCalla claimed was a souvenir from 

a  date  at  a  shooting  range.    An  unlocked  door  near  the  entrance  to  the  master 

bedroom  led  to  the  attic,  where  police  found  plastic  bags  containing  Spruill’s 



                                              
2 Spruill does not challenge his conviction for the controlled substance found on 

his person.  

                                               5 
 
 
 
13‐4069‐cr 
United States v. Spruill    

clothing,  as  well  as  garbage  bags  containing  a  bulletproof  vest  and  two  leather 

bags,  from  which  police  seized  a  .357‐caliber  handgun,  a  .40‐caliber  handgun 

with  three  boxes  of  ammunition,  and  a  .380‐caliber  pistol  with  one  box  of 

ammunition. 

          C.         Trial:  Jury Selection & Deliberations 

          Jury selection in Spruill’s case took place on July 9, 2013.  The focus of our 

attention on this appeal is Juror 11.3  During voir dire, this juror identified herself 

as  a  “clinician  in  the  State  of  Connecticut  .  .  .  do[ing]  outreach  in  the  prison 

systems in Hartford.”  App. 51.  Juror 11 explained that “it’s not a reason not to 

serve . . . I’m just thinking like if somebody’s found guilty, I could also see this 

person  in  the  prison  system.”    Id.4    In  response  to  a  follow‐up  question  from 

Judge  Chatigny asking  whether any jurors  had “experiences  or  connections  .  . . 

involving  law  enforcement,”  Juror  11  explained  that  she  worked  in  the 

                                              
3  “Juror  11”  denotes  the  juror’s  place  on  the  petit  jury.    During  voir  dire,  this 

individual  was denominated  Juror 27.   To  limit  potential  confusion,  we  use the 
petit jury designation, Juror 11, to refer to this juror throughout our discussion.   
 
4  The  district  court  thereafter  explained  the  difference  between  the  state  and 

federal prison systems to assuage any concern Juror 11 might have had as to the 
likelihood of future contact with Spruill. 

                                                  6 
 
 
 
13‐4069‐cr 
United States v. Spruill    

Connecticut  Offender  Reentry  Program,  and  that  the  Program’s  mission  is  to 

help inmates with mental health issues receive treatment and to “represent them 

in the prison and [to] work on their . . . life goals.”  Id. at 53, 56.   

          Spruill’s  counsel  initially  applied,  but  then  withdrew,  a  peremptory 

challenge to Juror 11.  The record reflects the following exchange:  

          THE COURT:  Mr. Weingast [defense counsel], I’m just interested in 
          why you removed [Juror 11]. 
           
          MR.  WEINGAST:    We  discussed  that  very  carefully.    The  fact  that 
          she worked in prisons . . . was basically what tipped the scales . . . . 
           
          THE COURT:  What is your concern? 
           
          MR. WEINGAST:  I think with work, she’s a bit jaded.  That was a 
          decision by both me and my client. 
           
          THE COURT:  But Mr. Spruill wanted you to remove her? 
           
          MR. WEINGAST:  Yes, Your Honor.  Can I just doublecheck? 
           
          THE COURT:  Yes.  
           
          (Pause) 
           
          MR. WEINGAST:  We’ll keep her instead. 
           
          THE COURT:  I’m sorry? 
           
          MR. WEINGAST:  We’ll keep her. 

                                              7 
 
 
 
13‐4069‐cr 
United States v. Spruill    

       . . . .  
       THE COURT:  To be clear, Mr. Weingast, I don’t want Mr. Spruill to 
       think  that  I  am  here  to  influence  his  exercise  of  peremptories, 
       because I’m not. 
        
       MR.  WEINGAST:   No,  Your Honor  absolutely  not.    This  is  .  .  .  one 
       we weighed very carefully, and on balance with what the Court just 
       said, we talked about it some more and my client would like to keep 
       her. 
        
       THE COURT:  Okay.  
        
Id. at 116–17.  Juror 11 ultimately served on the jury.  

          After  the  close  of  evidence,  during  deliberations,  the  court  received  two 

jury  notes  in  close  succession.    The  first  revealed  that  the  jury  was  divided, 

apparently  11  to  1,  and  sought  clarification  as  to  the  law  of  constructive 

possession: 

          Your Honor, we have one juror that at this point that does not agree 
          with  the  jury.    He/she  has  doubts  and  at  this  point  is  unwilling  to 
          change their vote.  There is also the law for constructive possession 
          and  clarity  on  the  law.    We  would  like  you  to  confirm  that  we 
          should take what is stated on page 20 as law.   
           
          The  majority  of  the  jurors  are  unwilling  to  stop  too  quickly  at  the 
          expense  of  justice.    How  should  we  proceed?    Do  we  continue 
          discussing the points?  
           




                                                 8 
 
 
 
13‐4069‐cr 
United States v. Spruill    

Id.  at  521.    The  second  note  indicated  one  juror’s  concern  about  a  conflict  of 

interest: 

          We have one juror who feels in their gut that they have a conflict of 
          interest.  We need to understand how to proceed.  
           
Id.   

          Invited  to  comment  on  the  first  note,  both  the  prosecutor  and  Spruill’s 

counsel stated that the jury did not appear deadlocked and should be instructed 

to continue deliberations.  As to the second note, counsel agreed that it was not 

clear  whether  the  “holdout”  juror  in  the  first  note  and  the  “conflicted”  juror  in 

the  second  note  were  one  and  the  same.    With  counsel’s  agreement,  the  court 

decided to give the jury further instruction. 

          In response to the first note, the court reminded the jurors that “[e]ach of 

you must decide the case for yourself” and “if after carefully considering all the 

evidence and the arguments of your fellow jurors you entertain a conscientious 

view  that  differs  from  the  others,  you  are  not  to  yield  your  conviction  simply 

because  you  are  outnumbered.”    Id.  at  530–31.    This  immediately  prompted  a 

third note, requesting a definition of “conscientious view.”  The court explained, 

“the term refers to a view of the case based on fair and impartial consideration of 

                                               9 
 
 
 
13‐4069‐cr 
United States v. Spruill    

all  the  evidence  and  full  and  fair  discussion  of  the  issues  in  the  case  with  the 

other jurors.”  Id. at 532.  The court then asked counsel whether they agreed with 

the stated definition, and both responded with approval. 

          Addressing  the  second  note,  the  district  court  instructed  the  jury  on 

“conflict of interest” as follows:   

          Like  judges,  jurors  are  required  to  be  impartial  and  unbiased.    A 
          juror  is  not  permitted  to  have  a  personal  bias  for  or  against  any 
          party. 
           
          A conflict of interest can arise when a juror has a financial interest in 
          a case, knows one of the lawyers or parties or witnesses, or has been 
          personally involved in a situation like the one at issue in the case. 
           
          A  conflict  of  interest  is  in  the  nature  of  a  personal  stake  or 
          involvement  in  the  case  that  makes  it difficult  for  the  individual  to 
          be fair and impartial, to decide the case based solely on the evidence 
          and the applicable law, not on anything else. 
          . . . . 
          [I]f after considering these brief comments it appears that there may 
          be a conflict of interest, then that is something that would need to be 
          disclosed and I would need to address it. 
 
Id. at 533–34.  When the jury resumed its deliberations, the court confirmed that 

counsel  had  no  objections  to  any  part  of  the  instruction  given:    “Not  from  the 

government,  Your  Honor”;  and  “No,  Your  Honor,  thank  you,”  from  Spruill’s 

counsel.  Id. at 535.   

                                                10 
 
 
 
13‐4069‐cr 
United States v. Spruill    

          Shortly thereafter, the court received a fourth note, this time from Juror 11, 

which stated as follows: 

          I had concerns during jury selection about being in a position where 
          I  have  involvement  with  similar  cases  when  working  with 
          individuals  with  similar  charges.    After  hearing  deliberations,  I’m 
          finding my “gut feeling” is potentially creating a bias.   
           
          If possible, it may make sense to be replaced at this time by another 
          juror.   
 
Id. at 536.  The court shared the note with counsel and solicited guidance on how 

to  proceed.    Agreeing  with  the  Government,  Spruill’s  counsel  urged  further 

inquiry: 

       I think the Court would need to inquire of her whether she can set 
       aside  the  bias  and  deliberate,  and  I  suppose  also  the  nature  of  the 
       bias so that we know if it’s something that is truly a bias in terms of 
       jury deliberations. . . .   
        
       I think the court needs to inquire of her individually. 
             
Id. at 537–38.   

          In  discussing  how  to  conduct  such  an  inquiry  without  intruding  on  jury 

deliberations, see id. at 538–39 (observing, “I don’t want to intrude on the jury’s 

deliberations,  I  don’t  want  to  know  about  the  jury  deliberation,  but  I  need  to 




                                              11 
 
 
 
13‐4069‐cr 
United States v. Spruill    

respond  intelligently  to  this  note”),5  the  district  court  posited  two  scenarios: 

“either [1] Juror 11 has a conscientious view that differs from everybody else or 

[2] she’s having difficulty deliberating as she would wish to do because of what 

might  be  thought  of  as  sympathy  for  Mr.  Spruill,”  id.  at  539.    With  counsels’ 

consent, the court then called Juror 11 into the courtroom. 

          Before making any inquiry, Judge Chatigny cautioned the juror:    

       [I]t’s  important  that  you  not  reveal  to  me  anything  about  the  jury 
       deliberations. . . .  That’s a matter for the jury alone and we need to 
       respect the confidentiality of the jury’s work and the secrecy of the 
       jury’s deliberations.  But with regard to your own personal situation 
       as  a  juror,  we  can  talk  about  whatever  problem  is  causing  you 
       concern.  
        
Id. at 541.   

          Juror 11 explained that her employment experience was the source of her 

concern:    

          I think when we had the jury selection . . . I had mentioned [that] I 
          work  in  the  prison  system  and  I  work  with  inmates  all  the  time.  
          And I feel . . . like that was sort of a conflict in the beginning. . . .  But 

                                              
5  The  record  consistently  demonstrates  Judge  Chatigny’s  commendable  caution 

in  identifying  the  concerns  presented  by  the  court’s  inquiry  of  a  deliberating 
juror regarding a potential conflict, and in further consulting with counsel before 
every action taken.     

                                               12 
 
 
 
13‐4069‐cr 
United States v. Spruill    

         I said, okay, well, maybe there isn’t a problem, because I presented it 
         to  you  as  a  judge  and  you  continued  to  let  me  stay  in  there,  so  I 
         figured it probably wasn’t a problem. 
          
         . . . I’m trying to do my best . . . to make the best unbiased decisions, 
         but I also am feeling like my work and my involvement with people 
         in  that  matter  and  the  things  that  I’ve  heard  from  other  inmates  in 
         cases, similar cases that they have like this—you know, I work with 
         people  that  have  had  drug  convictions  and  things  like  that—and 
         things  that  they  say  to  me . . .  [are]  somewhat  clouding  my  views.  
         I’m trying not to. . . .  I’m trying to look at the evidence and trying to 
         make a decision on all that, and I feel like in some ways I kind of am.  
         But somebody mentioned—I can’t bring up the deliberations, but it 
         just kind of made me think about it and it’s just been difficult.  
          
         And they were asking me all this stuff and I was, look, I don’t know, 
         you know.  So I’m just trying to be honest about it.  I’m trying to do 
         my best . . . . 
          
Id.  at  542–43.    The  court  then  asked,  “So  in  a  very  real  sense,  you  have  clients 

who are similarly situated to Mr. Spruill?” id. at 543, to which Juror 11 replied: 

       Yes.  I’ve had experience with that. 
       . . . . 
       And  a  lot  of  [my  clients]  have  mentioned  things  to  me  that  makes 
       me  think  about  the  system  and  things—I  don’t  know  what’s  truth 
       and what’s not—to create some cloudiness in my head about certain 
       things. 
        
Id. at 543–44. 




                                              13 
 
 
 
13‐4069‐cr 
United States v. Spruill    

          The  court  then  presented  Juror  11  with  the  two  possible  scenarios 

discussed previously with counsel, and she replied: 

       I’m trying to be as fair as I can be and I feel like I’ve been trying to 
       listen  to  all  the  evidence  and  I  feel  like  I  was  coming  to  a  fair 
       decision, but I feel like other members also felt maybe I didn’t, you 
       know.  So I don’t know where I feel like if I can even—I don’t know.  
       I mean, for [the] interest of the Court and everybody’s time, it might 
       just make sense to have somebody else.  I just don’t know. 
                                                
Id. at 546.  The court made no decision at that time as to whether Juror 11 could 

continue to serve or should be dismissed.  Instead, it suggested to Juror 11 that 

she  take  time  to  consider  whether  she  could  “fairly  and  impartially  judge  the 

case  based  solely  on  the  evidence.”    Id.    It  directed  her  not  to  “be  concerned 

about time or imposing on other people,” and “simply [to] focus on whether you 

are  able  to  be  a  fair  and  impartial  judge  of  the  case  or  whether  it’s  really  not  a 

suitable case for you given the work that you do.”  Id. at 547.   

          After  the  juror  departed  the  courtroom,  the  court  asked  counsel  whether 

they  had  “[a]ny  objection  to  anything  that  happened  just  now,”  to  which  both 

responded, “No, Your Honor.”  Id. at 548.  The court again solicited guidance on 

how  to  proceed,  whereupon  Spruill’s  attorney  stated,  “I  think  we  just  need  to 

give her a few minutes . . . .  We just have to recess and . . . be nearby . . . .”  Id.   

                                                14 
 
 
 
13‐4069‐cr 
United States v. Spruill    

          A short time later, the court received a fifth note.  Therein, Juror 11 asked 

to  be  dismissed,  stating  that  she  was  having  “some  difficulty  in  making  a 

decision  on  a  verdict  based  on  feelings  of  sensitivity  toward  individuals  who 

have  similar  cases  to  Mr.  Spruill.”    Id.  at  549.    When  Judge  Chatigny  invited 

comment, the prosecutor stated that Juror 11 “should be excused at this point.”  

Id.  at  550.    Asked  whether  he  agreed,  Spruill’s  counsel  responded,  “Yes,  Your 

Honor.”  Id.  The court then dismissed Juror 11, replacing her with an alternate.   

          The  jury  began  its  deliberations  anew,  and  soon  thereafter  returned  a 

guilty verdict on all counts. 

          D.         Sentencing  

          At Spruill’s October 10, 2013 sentencing hearing, the court considered the 

Presentence  Investigation  Report  (“PSR”)  in  determining  Spruill’s  sentencing 

range under the United States Sentencing Guidelines.  Referencing a transcript of 

state  court  proceedings  at  which  Spruill  had  pleaded  guilty  to  (1)  the  sale  of 

narcotics  in  violation  of  Conn.  Gen.  Stat.  21a‐277(a)  and  (2)  possession  of 

narcotics  with  intent  to  sell  in  violation  of  Conn.  Gen.  Stat.  21a‐277(a),  the  PSR 

recommended  that  a  §  4B1.2  enhancement  be  applied  to  Spruill’s  firearm 



                                              15 
 
 
 
13‐4069‐cr 
United States v. Spruill    

conviction and that he be designated a career offender under § 4B1.1, yielding a 

Guidelines  range  of  210  to  262  months’  imprisonment.    With  objections  not 

relevant here, the court adopted the PSR’s calculation, considered the factors set 

out in 18 U.S.C. § 3553(a), and sentenced Spruill to a below‐Guidelines sentence 

of 120 months’ imprisonment.   

          This timely appeal followed. 

II.       Discussion 

          Citing  language  in  United  States  v.  Thomas,  116  F.3d  606  (2d  Cir.  1997), 

stating  that  “‘if  the  record  evidence  discloses  any  possibility  that  the  request  to 

discharge  stems  from  the  juror’s  view  of  the  sufficiency  of  the  government’s 

evidence,  the  court  must  deny  the  request,’”  id.  at  621–22  (emphasis  omitted) 

(quoting  United  States  v.  Brown,  823  F.2d  591,  596  (D.C.  Cir.  1987)),  Spruill 

argues  that  the  district  court  erred  in  dismissing  Juror  11  because  she  was  the 

holdout against conviction based on doubts as to the sufficiency of the evidence, 

see id. at 622 & n.11.  Because Spruill did not object to Juror 11’s dismissal in the 

district court, we would normally review the challenged decision only for plain 

error.    See  United  States v.  Marcus,  560 U.S.  258, 262  (2010)  (holding  that  party 



                                               16 
 
 
 
13‐4069‐cr 
United States v. Spruill    

claiming plain error must show (1) error; (2) that is clear or obvious, rather than 

subject  to reasonable  dispute;  (3) that affected  party’s  substantial  rights;  and  (4) 

that  seriously  affected  fairness,  integrity,  or  public  reputation  of  judicial 

proceedings); United States v. Wernick, 691 F.3d 108, 113 (2d Cir. 2012).  As we 

explain in the next section of this opinion, Spruill cannot demonstrate plain error 

because  Juror  11  was  not  removed  for  possible  nullification,  the  concern 

underlying Thomas’s “any possibility” rule, but, rather, for extrinsic bias, which 

the district court was able to assess without intruding on jury deliberations.  In 

any event, Spruill did not simply forfeit but, rather, waived any challenge to the 

district  court’s  inquiry  and  dismissal  of  Juror  11  by  affirmatively  agreeing  to 

those actions.  

          A.         The Alleged Plain Error Under Thomas 

          To demonstrate error in the removal of a deliberating juror for cause under 

Fed.  R.  Crim.  P.  23(b),  Spruill  must  show  that  the  district  court  abused  the 

considerable discretion it is accorded in this area.  See United States v. Simmons, 

560 F.3d 98, 109 (2d Cir. 2009); cf. United States v. Farhane, 634 F.3d 127, 168 (2d 

Cir.  2011)  (according  district  court  “broad  flexibility”  in  handling  alleged  juror 



                                              17 
 
 
 
13‐4069‐cr 
United States v. Spruill    

misconduct,  “mindful  that  addressing  juror  misconduct  always  presents  a 

delicate  and  complex  task,  particularly  when  the  misconduct  arises  during 

deliberations” (internal quotation marks and citations omitted)).6  Such discretion 

extends  to  decisions  whether,  and  to  what  degree,  to  question  a  deliberating 

juror  regarding  circumstances  that  may  give  cause  for  removal.    See  United 

States  v.  Baker,  262  F.3d  124,  129  (2d  Cir.  2001).    Such  questioning  must  be 

pursued cautiously, however, so as not to intrude on one of the cornerstones of 

our  jury  system:    preservation  of  the  secrecy  of  jury  deliberations.    See  United 

States v. Thomas, 116 F.3d at 618 (observing that “delicate and complex task” of 

investigating reports of juror misconduct or bias becomes “particularly sensitive” 

where court investigates allegations of juror misconduct during deliberations).  

          Spruill’s claim that Juror 11’s removal was Thomas error ignores a critical 

context  difference.    The  concern  here  was  juror  partiality  or  bias  attributable  to 



                                              
6  We  have  observed  that  where  a  juror  is  the  “lone  holdout  for  acquittal”  that 

juror’s removal must be “meticulously scrutinized.”  United States v. Hernandez, 
862 F.2d 17, 23 (2d Cir. 1988); accord United States v. Thomas, 116 F.3d at 624–25.  
But even in such cases, what the removal is scrutinized for is abuse of discretion.  
See United States v. Baker, 262 F.3d 124, 129–30 (2d Cir. 2001) (applying abuse of 
discretion standard in rejecting Thomas challenge to apparent holdout juror). 

                                             18 
 
 
 
13‐4069‐cr 
United States v. Spruill    

an extrinsic cause:  the juror’s employment experience.  In Thomas, the concern 

was possible juror nullification, i.e., a purposeful refusal to consider the evidence 

and  the  court’s  instructions  on  the  law  in  reaching  a  verdict.    See  id.  at  614.  

Thomas stated that “a juror who intends to nullify the applicable law is no less 

subject to dismissal than is a juror who disregards the court’s instructions due to 

an event or relationship that renders him biased or otherwise unable to render a 

fair and impartial verdict.”  Id.  At the same time, Thomas recognized that where 

“no  allegedly  prejudicial  event  or  relationship”  is  at  issue,  id.  at  621,  juror 

disregard  of  the  law  is  “a  particularly  difficult  allegation  to  prove  and  one  for 

which an effort to act in good faith may easily be mistaken,” id. at 618.  Thus, a 

court  presented  with  a  claim  of  nullification  during  deliberations  confronts  a 

serious  dilemma.    Without  an  adequate  inquiry,  the  court  may  remove  a  juror 

who  is  simply  unpersuaded  by  the  Government’s  case,  which  would  deny  the 

defendant his right to a unanimous verdict.  See id. at 621.  But to conduct such 

an inquiry of a deliberating juror suspected of nullification necessarily gives rise 

to  an  “especially  pronounced”  conflict  between  a  trial  court’s  “duty  to  dismiss 

jurors  for  misconduct”  and  its  duty  to  “safeguard[]  the  secrecy  of  jury 



                                              19 
 
 
 
13‐4069‐cr 
United States v. Spruill    

deliberations.”  Id. at 618.  It was to balance these concerns properly that Thomas 

pronounced a strict limitation on the removal of a deliberating juror “in any case 

where  the  juror  allegedly  reuses  to  follow  the  law”:    “if  the  record  evidence 

discloses any possibility that the request to discharge stems from the juror’s view 

of  the  sufficiency  of  the  government’s  evidence,  the  court  must  deny  the 

request.”  Id. at 621–22 (emphasis and internal quotation marks omitted).7  It was 

because the record in Thomas admitted such a possibility that we concluded that 

the district court erroneously removed the juror.  See id. at 624.   




                                              
7 The first quotation belies our dissenting colleague’s assertion that “[n]othing in 

Thomas . . . suggests that the ‘any possibility’ standard applies only in the juror 
nullification  context.”    Dissenting  Op.,  post  at  [4].    Indeed,  Thomas  makes  the 
point  again  in  pronouncing  the  standard  “an  imperfect  rule”  that,  while 
“leav[ing] open the possibility that jurors will engage in irresponsible activity . . . 
outside the court’s power to investigate or correct,” nevertheless serves a system 
of justice where “the judge’s duty and authority to prevent nullification and the 
need for jury secrecy co‐exist uneasily.”  United States v. Thomas, 116 F.3d at 622 
(emphasis  added).    The  Thomas  footnote  cited  by  the  dissent  itself  makes  clear 
that  nullification  is  the  concern  of  the  any  possibility  rule:   “Accordingly,  if  the 
record  raises  any  possibility  that  the  juror’s  views  on  the  merits  of  the  case, 
rather than a purposeful intent to disregard the court’s instructions, underlay the 
request that he be discharged, the juror must not be dismissed.”  United States v. 
Thomas, 116 F.3d at 622 n.11 (emphasis omitted and emphasis added). 

                                              20 
 
 
 
13‐4069‐cr 
United States v. Spruill    

          Thomas  itself  recognized  that  where  concerns  as  to  a  deliberating  juror’s 

continued ability to serve arise in a context other than nullification—for example, 

juror  unavailability  or  incapacitation—its  strict  “any  possibility”  rule  is  not 

required because a trial judge can “conduct a thorough examination of the basis 

for removal” and “make appropriate findings of fact,” including juror credibility, 

“without any inquiry into the juror’s thoughts on the merits of the case.”  Id. at 

620  (emphasis  in  original).    Thomas  observed  that  “[t]he  need  to  protect  the 

secrecy  of  jury deliberations  begins  to  limit the  investigatory  powers where the 

asserted  basis  for  a  deliberating  juror’s  possible  dismissal  is  the  juror’s  alleged 

bias or partiality in joining or not joining the views of his colleagues.”  Id. at 620–

21 (emphasis added).  But Thomas did not apply the “any possibility” rule to all 

such  claims.    Rather  it  recognized  that  where  the  claimed  bias  or  partiality  is 

attributable  to  an  extrinsic  event,  a  judge  might  well  be  able  to  determine  its 

prejudicial  likelihood  “without  intrusion  into  the  deliberative  process.”    Id.  at 

621;  see  United  States  v.  Egbuniwe,  969  F.2d  757,  762–63  (9th  Cir.  1992)  (cited 

approvingly  in  Thomas)  (upholding  removal  of  deliberating  juror  whose 

girlfriend had been arrested and mistreated by police); United States v. Ruggiero, 



                                              21 
 
 
 
13‐4069‐cr 
United States v. Spruill    

928  F.2d  1289,  1300  (2d  Cir.  1991)  (upholding  dismissal  of  deliberating  juror 

subjected to intimidation by two men in driveway); United States v. Casamento, 

887  F.2d 1141,  1186–87  (2d  Cir.  1989)  (upholding  dismissal of  deliberating  juror 

whose daughter received threatening phone call).  In short, by contrast to cases 

of  alleged  nullification,  where  “the  judge  may  well  have  no  means  of 

investigating  the  allegation  without  unduly  breaching  the  secrecy  of 

deliberations,”  in  cases  of  possible  bias  from  extrinsic  factors,  “the  presiding 

judge  can  make  appropriate  findings  and  establish  whether  a  juror  is  biased  or 

otherwise unable to serve without delving into the reasons underlying the juror’s 

views on the merits of the case [because] an event or relationship itself becomes 

the  subject  of  investigation.”    United  States  v.  Thomas,  116  F.3d  at  621.    Thus 

Thomas mandated its “any possibility” rule in the former circumstance but not in 

the  latter.    See  id.  at  623  (stating  that  it  adopted  rule  in  nullification  context 

because  where  “duty  and  authority  to  prevent  defiant  disregard  of  the  law  or 

evidence  comes  into  conflict  with  the  principle  of  secret  jury  deliberations,  we 

are compelled to err in favor of the lesser of two evils—protecting the secrecy of 




                                              22 
 
 
 
13‐4069‐cr 
United States v. Spruill    

jury  deliberations  at  the  expense  of  possibly  allowing  irresponsible  juror 

activity”). 

          Since  Thomas  was  decided,  this  court  has  reiterated  that  its  strict  “any 

possibility”  rule  does  not  reach  beyond  nullification  to  other  forms  of  juror 

misconduct.  Notably, in United States v. Baker, 262 F.3d at 131–32, we identified 

a  “subtle,  but  important,”  distinction  between  a  juror  “determin[ed]  to  vote 

without  regard  to  the  evidence”  and  a  juror  who  admittedly  “refused  to 

participate  in  deliberations  as  required  by  her  obligations  as  a  juror,”  such  that 

the  “stringent  rule  announced  in  Thomas”  applied  in  the  former  circumstance 

but  not  in  the  latter.    See  id.  (explaining  that  “stringent  rule  announced  in 

Thomas . . . is based on the difficulty in detecting the difference between a juror’s 

illegal  act  of  nullification  .  .  .  and  the  juror’s  failure  to  be  convinced  of  the 

defendant’s  guilt”;  where  “juror  refused  to  participate  in  deliberations  as 

required by her obligations as a juror, the rule of Thomas does not apply . . .”).  

Thus,  we  held  that  the  district  court  acted  within  its  discretion  in  removing  a 

juror  who  had  “improperly  made  up  her  mind  prior  to  the  beginning  of 




                                              23 
 
 
 
13‐4069‐cr 
United States v. Spruill    

deliberations and refused to engage in deliberations with the other jurors.”  Id. at 

130.   

          Our  sister  circuits  also  have  recognized  that  the  Thomas  rule  does  not 

apply  where  a  district  court  can  safely  distinguish  between  instances  of  actual 

juror  misconduct  and  a  juror’s  views  on  the  merits,  such  as  in  cases  involving 

partiality  or  bias  that  can  be  assessed  without  reference  to  the  jury’s 

deliberations.    See United  States v.  Symington, 195 F.3d 1080, 1087 n.6  (9th Cir. 

1999)  (distinguishing  between  allegations  that  go  to  “quality  and  coherence”  of 

juror’s views on merits, which require strict Thomas‐based standard of dismissal, 

and questions of juror bias or competence that focus on some identifiable event 

or relationship, which do not demand strict standard); see also United States v. 

Kemp, 500 F.3d 257, 303 n.25 (3d Cir. 2007) (observing that strict no‐reasonable‐

possibility  rule  does  not  apply  in  “many  instances”  of  alleged  juror  bias  where 

district court can “focus on the existence of a particular act that gives rise to the 

bias”). 

          Applying these principles here, we observe that even if the record suggests 

that Juror 11 was a holdout, it raises no nullification concern as in Thomas.  To 



                                              24 
 
 
 
13‐4069‐cr 
United States v. Spruill    

the contrary, the record indicates that Juror 11 understood and accepted the duty 

to base a verdict on the evidence and the law, but that she herself voiced concern 

about her ability to perform that duty in light of an extrinsic factor:  her work in 

the  state  prison  system,  which  may  have  been  causing  a  bias  in  favor  of 

defendant.  This is not a circumstance akin to Thomas, where an excusal inquiry 

necessarily  risked  intrusion  on  jury  deliberations  as  to  require  application  of  a 

strict “any possibility” standard to the district court’s removal decision.  Rather, 

it is a circumstance where the removal inquiry and decision could, and did, focus 

on the extrinsic matter identified.   

          This is not to ignore the challenges confronting the district court in making 

a  decision  to  excuse  Juror  11.    As  the  able  trial  judge  recognized,  initially  the 

juror  herself  was  not  clear  as  to  whether  she  was,  in  fact,  operating  under  an 

actual bias favoring defendant, or whether she simply possessed a conscientious 

view of the evidence at odds with her fellow jurors.  See App. 539 (observing that 

Juror  11  either  “has  a  conscientious  view  that  differs  from  everybody  else  or 

she’s  having  difficulty  deliberating  as  she  would  wish  to  do  because  of  what 

might be thought of as sympathy for Mr. Spruill”).  Compare id. at 536 (stating, 



                                              25 
 
 
 
13‐4069‐cr 
United States v. Spruill    

in jury note, that “I had concerns during jury selection about being in a position 

where  I  have  involvement  with  similar  cases  when  working  with  individuals 

with similar charges,” and that “[a]fter hearing deliberations, I’m finding my ‘gut 

feeling’ is potentially creating a bias”), with id. at 542 (“I’m trying to look at the 

evidence and trying to make a decision on all that, and I feel like in some ways I 

kind of am.”).   

          Judge  Chatigny,  however,  was  careful  to  resolve  that  ambiguity  with 

minimal  inquiry  of  the  juror,  and  certainly  without  any  inquiry  into  the  juror’s 

views of the evidence.  Cf. United States v. Baker, 262 F.3d at 132 (observing, in 

upholding dismissal of deliberating juror, that “it is often difficult to steer such 

interviews clear of revealing the jurors’ views”).  He commendably afforded the 

juror  additional  time  to  consider  for  herself  whether  she  was  “able  to  be  a  fair 

and impartial judge of the case or whether it’s really not a suitable case for you 

given  the  work  that  you  do.”    App.  547;  see  generally  United  States  v.  Nelson, 

277  F.3d  164,  202–03  (2d  Cir.  2002)  (“[I]t  is  important  that  a  juror  who  has 

expressed  doubts  about  his  or  her  impartiality  also  unambiguously  assure  the 

district  court,  in  the  face  of  these  doubts,  of  her  willingness  to  exert  truly  best 



                                               26 
 
 
 
13‐4069‐cr 
United States v. Spruill    

efforts  to  decide  the  case  without  reference  to  the  predispositions  and  based 

solely on the evidence presented at trial.” (emphasis in original)).  Moreover, he 

ensured  that  the  juror  would  feel  no  pressure  to  make  a  hasty  decision, 

emphasizing that she should not be concerned with the amount of time needed 

or any possible inconvenience.  See App. 546–47.   

          After taking some time, Juror 11 reported to Judge Chatigny that she was 

having  “some  difficulty  in  making  a  decision  on  a  verdict  based  on  feelings  of 

sensitivity toward individuals who have similar cases to Mr. Spruill.”  Id. at 617 

(emphasis  added).    On  this  record,  and  with  no  intrusion  whatsoever  on  jury 

deliberations, the district court was able to determine—and both prosecution and 

defense  counsel  agreed—that  Juror  11  needed  to  be  removed  for  extrinsic  bias.  

These  circumstances  are  thus  distinguishable  from  Thomas,  and  not  controlled 

by its “any possibility” rule.  See United States v. Baker, 262 F.3d at 131–32.  

          Accordingly,  Spruill  cannot  show  error,  let  alone  plain  error,  in  the 

dismissal of Juror 11.  See generally United States v. Ruggiero, 928 F.2d at 1300 

(observing  that  appellate  court  “would  be  rash  indeed  to  second  guess  the 

conclusion of the experienced trial judge, based in large measure upon personal 



                                             27 
 
 
 
13‐4069‐cr 
United States v. Spruill    

observations  that  cannot  be  captured  on  a  paper  record,  that  [the  juror]  was 

disabled by  fear  from  continuing  to  participate  in  the  jury’s  deliberations”);  see 

also  United  States  v.  Baker,  262  F.3d  at  129,  131  (upholding  dismissal  where 

record indicated deliberating juror was not removed for “nonconforming view of 

the  evidence,”  notwithstanding  her  insistence  that  views  were  “based  on  the 

evidence”).    In  any  event,  Spruill  confronts  an  even  higher  hurdle  than  plain 

error,  because,  as  we  explain  in  the  next  section,  his  challenge  to  Juror  11’s 

removal is precluded by waiver. 

          B.         Spruill’s  Waiver  of  Any  Challenge  to  Inquiry  and  Removal  of  
                     Juror 11 

          Under Fed. R. Crim. P. 52(b), this court has discretion to correct errors that 

were  forfeited  because  not  timely  raised  in  the  district  court,  but  no  such 

discretion applies when there has been true waiver.  See United States v. Olano, 

507  U.S.  725,  731–34  (1993);  United  States  v.  Kon  Yu‐Leung,  51  F.3d  1116,  1121 

(2d  Cir.  1995)  (explaining  that  “forfeiture  does  not  preclude  appellate 

consideration  of  a  claim  in  the  presence  of  plain  error,  whereas  waiver 

necessarily  ‘extinguishes’  the  claim  altogether”).    Forfeiture  occurs  when  a 

defendant,  in  most  instances  due  to  mistake  or  oversight,  fails  to  assert  an 


                                                28 
 
 
 
13‐4069‐cr 
United States v. Spruill    

objection in the district court.  See United States v. Kon Yu‐Leung, 51 F.3d at 1122 

(“If  a  party’s  failure  to  take  an  evidentiary  exception  is  simply  a  matter  of 

oversight,  then  such  oversight  qualifies  as  a  correctable  ‘forfeiture’  for  the 

purposes of plain error analysis.”); see also United States v. Nouri, 711 F.3d 129, 

138  (2d  Cir.  2013)  (reviewing  jury  instruction  for  plain  error  where  defendant 

failed to make timely objection at trial); United States v. Gore, 154 F.3d 34, 42 (2d 

Cir.  1998)  (observing  that  defendant’s  failure  to  present  timely  argument  or 

objection to merger issue amounted to forfeiture).  By contrast, waiver can result 

only  from  a  defendant’s  intentional  decision  not  to  assert  a  right.    See  United 

States  v.  Quinones,  511  F.3d  289,  321  n.21  (2d  Cir.  2007)  (defining  waiver  as 

“intentional  relinquishment  or  abandonment  of  a  known  right”  (internal 

quotation  marks  omitted));  accord  United  States  v.  Ferguson,  676  F.3d  260,  282 

(2d  Cir.  2011);  see  also  United  States  v.  Zubia‐Torres,  550  F.3d  1202,  1205  (10th 

Cir. 2008) (observing that “waiver is accomplished by intent, but forfeiture comes 

about through neglect” (alterations and internal quotation marks omitted)).  We 

here identify such intentional action by Spruill with respect to the district court’s 

inquiry and removal of Juror 11.   



                                             29 
 
 
 
13‐4069‐cr 
United States v. Spruill    

          Various              circumstances    can    manifest    a    defendant’s    intentional 

relinquishment of a known right.  For example, this court has recognized waiver 

where a party actively solicits or agrees to a course of action that he later claims 

was  error.    See,  e.g.,  United  States  v.  Quinones,  511  F.3d  at 320–22  (stating  that 

defendants who solicited and agreed to erroneous jury instruction that, if death 

penalty  were  not  imposed,  life  imprisonment  was  mandated,  could  not  later 

claim that imposition of life sentence was plain error); United States v. Coonan, 

938  F.2d  1553,  1561  (2d  Cir.  1991)  (concluding  that  defendant  who  welcomed 

admission  of  evidence  relating  to  gang  membership  waived  right  to  appeal 

admission of that evidence); see also United States v. Teague, 443 F.3d 1310, 1316 

(10th  Cir.  2006)  (stating  that  when  defendant,  through  counsel,  proposed  and 

agreed  to  conditions  of  supervised  release,  defendant  could  not  later  appeal 

conditions).  We have identified waiver where a party asserts, but subsequently 

withdraws, an objection in the district court.  See, e.g., United States v. Weiss, 930 

F.2d 185, 198  (2d  Cir.  1991)  (holding  that  defendant  who  withdrew  objection  to 

exclusion of documents waived right to appeal exclusion); see also United States 

v. Zubia‐Torres, 550 F.3d at 1205 (“We typically find waiver in cases where . . . a 



                                                       30 
 
 
 
13‐4069‐cr 
United States v. Spruill    

party attempts to reassert an argument that it previously raised and abandoned 

below.”); United States v. Denkins, 367 F.3d 537, 543–44 (6th Cir. 2004) (holding 

that  defendant  waived  any  competency  challenge  to  guilty  plea  where  counsel 

secured competency evaluation but later abandoned competency argument and 

withdrew  any  previous  objections).    We  have  also  recognized  waiver  where  a 

party makes a “tactical decision” not to raise an objection.  United States v. Kon 

Yu‐Leung,  51  F.3d  at  1122–23  (holding  that,  where  defendant  objects  to  certain 

evidence as irrelevant and prejudicial but opts, as tactical matter, not to object to 

other evidence, such inaction “constitutes a true ‘waiver,’ which will negate even 

plain error review”); accord United States v. Quinones, 511 F.3d at 321.  In each 

of  these  circumstances,  the  record  has  supported  the  critical  determination  that 

the defendant, through counsel, acted intentionally in pursuing, or not pursuing, 

a particular course of action.8 



                                              
8 Judge Pooler observes that Spruill did not personally waive any objection to the 

removal  of  Juror  11.    See  Dissenting  Op.,  post  at  [10].    To  be  sure,  personal 
waiver  is required  for  certain rights; a defendant “has  the ultimate authority to 
determine whether to plead guilty, waive a jury, testify in his or her own behalf, 
or take an appeal.”  Florida v. Nixon, 543 U.S. 175, 187 (2004) (internal quotation 
marks omitted).  But while “there are basic rights that the attorney cannot waive 
 
                                               31 
 
 
 
13‐4069‐cr 
United States v. Spruill    

           The  record  in  this  case  convincingly  demonstrates  that  Spruill,  through 

counsel,  also  acted  intentionally  when  he  affirmatively  agreed  to  and,  at  times, 

even recommended the actions he now challenges with respect to the removal of 

Juror 11.  Thus, his Thomas argument is not simply forfeited without plain error, 

but waived. 

           From  the  start  of  trial,  and  long  before  jury  deliberations  commenced, 

Spruill  was  aware  that  Juror  11’s  employment  might  affect  her  jury  service.  

Indeed,  during  voir  dire,  Spruill  initially  exercised,  but  then  withdrew,  a 

peremptory  challenge  to  Juror  11  based  on  concern  that  she  might  be  “jaded” 

because of her work.  App. 116.  Thus, when, during jury deliberations, Juror 11 

expressed  concern  about  a  possible  conflict  based  on  her  work,  Spruill 

                                                                                                                                                  
without the fully informed and publicly acknowledged consent of the client, the 
lawyer  has—and  must  have—full  authority  to  manage  the  conduct  of  the  trial.  
The  adversary  process  could  not  function  effectively  if  every  tactical  decision 
required client approval.”  Taylor v. Illinois, 484 U.S. 400, 417–18 (1988) (footnote 
omitted).    Spruill  has  nowhere  argued  that  his  consent  to  the  removal  of  a 
deliberating juror had to be personal rather than through counsel to foreclose a 
challenge  on  appeal.    Nor  has  the  dissent  cited  any  authority  supporting  that 
conclusion.  As the cited cases show, most waivers are effected through counsel.  
And as we observe infra at [37–39], a defendant who thinks his attorney’s waiver 
of a point was unreasonable and prejudicial may have a Sixth Amendment claim 
for ineffective representation. 

                                                                     32 
 
 
 
13‐4069‐cr 
United States v. Spruill    

specifically urged the district court to undertake the very inquiry of Juror 11 that 

he now challenges.     

       I think the Court would need to inquire of her whether she can set 
       aside  the  bias  and  deliberate,  and  I  suppose  also  the  nature  of  the 
       bias so that we can know if it’s something that is truly a bias in terms 
       of jury deliberations. . . .   
        
       I think the Court needs to inquire of her individually. 
        
Id. at 537–38.  A colloquy ensued in which the district court remarked that it was 

“reasonable to infer that the jury has taken a vote on the merits and Juror 11 is 

alone in opposing the other jurors,” either because she had a “conscientious view 

that differs from everybody else” or because “she’s having difficulty deliberating 

as  she  would  wish  to  do  because  of  what might  be  thought of  as  sympathy  for 

Mr.  Spruill.”    Id.  at  538–39.    Even  after  hearing  these  observations—which 

anticipate the argument he makes on appeal—Spruill expressed only support for, 

not  opposition  to,  the  district  court’s  questioning  of  Juror  11.    Notably,  when 

Judge  Chatigny  advised  the  parties  that  he  wished,  “with  your  consent,”  to 

inquire  further  of  Juror  11,  Spruill’s  counsel  provided  that  consent:    “Yes,  Your 

Honor,  thank  you.”    Id.  at 540.    At  this  juncture,  Spruill  could  have objected to 

the  inquiry  he  now  challenges.    His  decision  not  to  object,  but  rather  to 

                                             33 
 
 
 
13‐4069‐cr 
United States v. Spruill    

encourage  further  inquiry,  was  an  intentional,  tactical  decision  that  we  deem  a 

true waiver of any Thomas challenge to the inquiry.   

          Our  conclusion  is  only  reinforced  by  Spruill’s  subsequent  actions.    For 

example,  rather  than  argue  that  Juror  11  should  not  have  been  questioned, 

Spruill’s  counsel  indicated  agreement  both  with  how  the  court  conducted  its 

minimal inquiry, and with its suggestion that Juror 11 take more time to consider 

her ability to deliberate fairly and impartially.  When specifically asked if Spruill 

had  “[a]ny  objection  to  anything  that  happened  just  now,”  defense  counsel 

replied,  “No,  Your  Honor,”  and  stated,  “I  think  we  just  need  to  give  her  a  few 

minutes . . . .  [W]e just have to recess and . . . be nearby . . . .”  Id. at 548.   

          Most important, when Juror 11 sent her next note expressing “difficulty in 

making  a  decision  on  a  verdict  based  on  feelings  of  sensitivity  toward 

individuals  who  have  similar  cases  to  Mr.  Spruill”  and  proposing  that  she  be 

excused, id. at 549, Spruill voiced no objection but, rather, agreed that the juror 

needed to be excused:  “The Court:  Are you [a]greed that I need to excuse her?  

Mr. Weingast:  Yes, Your Honor,” id. at 550.      




                                              34 
 
 
 
13‐4069‐cr 
United States v. Spruill    

          In  sum,  the  record  reveals  that  (1)  from  voir  dire  forward,  Spruill 

recognized Juror 11’s potential work‐related bias; (2) when, during deliberations, 

juror  notes  were  ambiguous  as  to  the  reason  jurors  could  not  reach  a  verdict, 

Spruill  encouraged  further  instructions,  specifically  agreeing  to  the  district 

court’s  “conscientious  view”  and  “conflict  of  interest”  instructions;  (3)  when 

Juror 11 herself expressed a conflict concern, Spruill encouraged and agreed to a 

district‐court inquiry as to the nature and extent of any bias; (4) when, upon such 

inquiry, Juror 11 expressed uncertainty about her ability to deliberate fairly and 

impartially,  Spruill  supported  the  court’s  decision  to  give  the  juror  time  to 

consider the matter further; and (5) when Juror 11 reported that it may be best to 

excuse  her—because  she  would  have  difficulty  returning  a  verdict,  due  to 

sensitivity toward persons with similar cases—Spruill’s counsel agreed that she 

should  be  excused.    Indeed,  after  Juror  11  was  replaced  and  the  jury  was 

instructed to begin its deliberations anew, Spruill’s counsel affirmed that he did 

not object “to anything that ha[d] transpired.”  Id. at 554.9 



                                              
9  Judge  Pooler  observes  that  Spruill  challenges  Juror  11’s  removal,  not  her 

questioning,  on  appeal.    See  Dissenting  Op.,  post  at  [5].    Nevertheless,  to  the 
 
                                               35 
 
 
 
13‐4069‐cr 
United States v. Spruill    

           This record plainly demonstrates that Spruill’s counsel did not “fall asleep 

at the wheel” with respect to the inquiry or dismissal of Juror 11.  United States 

v. Kon Yu‐Leung, 51 F.3d at 1123.  Rather, he actively engaged in the matter and 

agreed  to  every  action  taken  by  the  district  court.    These  intentional  actions 

manifest true waiver of any challenge to the district court’s inquiry and removal 

of Juror 11.  See United States v. Quinones, 511 F.3d at 320–23.  

           In urging otherwise, Spruill maintains that his trial counsel’s actions were 

not a permissible “tactical decision” and, thus, cannot demonstrate waiver.  We 

disagree.  As an initial matter, while an identifiable tactical benefit provides some 

evidence that the relinquishment of a right was intentional, see, e.g., id. at 320–

22, we have not made a tactical benefit a prerequisite to identifying waiver where 

the  totality  of  circumstances  otherwise  demonstrate  the  requisite  intentional 

action,  see,  e.g.,  United  States  v.  Celaj,  649  F.3d  162,  170  n.5  (2d  Cir.  2011) 

(holding  that  defense  counsel’s  agreement  to  factual  stipulation  regarding 

                                                                                                                                                  
extent  waiver  is  a  product  of  intent,  it  is  appropriate  to  review  the  totality  of 
circumstances leading to Juror 11’s removal to determine what intent is evident 
with  respect  to  removal.    See  Grayton  v.  Ercole,  691  F.3d  165,  174–78  (2d  Cir. 
2012)  (examining  record  as  whole  to  find  defendant’s  Confrontation  Clause 
rights implicitly waived). 

                                                                      36 
 
 
 
13‐4069‐cr 
United States v. Spruill    

interstate  commerce  element  of  offense  waived  sufficiency  challenge,  without 

identifying tactical benefit of action).  In any event, we cannot foreclose a tactical 

motivation for counsel’s actions regarding Juror 11.  Counsel may initially have 

thought that further inquiry would resolve tension between the first two notes in 

a way that would secure his client a mistrial.  Thereafter, upon observing Juror 

11 firsthand and hearing her repeated equivocal responses and uncertainty as to 

whether she could proceed impartially, counsel may have thought the juror more 

likely to succumb to the views of other jurors than to maintain an opposing view 

and, in those circumstances, thought it better to substitute the first alternate and 

begin  deliberations  anew.    Or  counsel  may  simply  have  recognized  that  the 

juror’s final response acknowledged an extrinsic bias that compelled removal. 

          Whether such determinations—if, in fact, counsel’s view—were objectively 

reasonable  can,  like  other  attorney  actions,  be  raised  on  a  Sixth  Amendment 

challenge to counsel’s representation.  Cf. Strickland v. Washington, 466 U.S. 668, 

688  (1984);  United  States  v.  Best,  219  F.3d  192,  201  (2d  Cir.  2000)  (holding  that 

counsel’s  “election  to  forgo  an  unsupported  argument”  reflected  sound  trial 

strategy);  see  also  Bell  v.  Cone,  535  U.S.  685,  701  (2002)  (rejecting  habeas 



                                              37 
 
 
 
13‐4069‐cr 
United States v. Spruill    

challenge to  state  court’s determination  that  counsel’s  waiver  of  final argument 

in capital case was legitimate trial tactic); United States v. Natanel, 938 F.2d 302, 

310  (1st  Cir.  1991)  (holding  that  counsel’s  waiver  of  closing  argument  on  count 

submitted  to  jury  independently,  “while  admittedly  a  gamble,”  was  reasonable 

strategic choice where jury had acquitted defendant on all other counts); United 

States v. Jackson, 918 F.2d 236, 243 (1st Cir. 1990) (stating that “counsel’s failure 

to  object to  the  prosecutor’s remark  and  to  request  a  curative  instruction  seems 

consistent  with  a  reasonable  tactical  decision  to  minimize  any  harm  the 

prosecutor’s  remark  may  have  caused,  by  not  inviting  further  attention  to  it”).  

Because  such  a  challenge  must  generally  be  brought  collaterally  to  allow 

adequate development of the record, see Massaro v. United States, 538 U.S. 500, 

504  (2003)  (recognizing  that  “in  most  cases  a  motion  brought  under  §  2255  is 

preferable  to  direct  appeal  for  deciding  claims  of  ineffective  assistance”),  we 

express  no  conclusive  view  on  that  matter,  although  our  rejection  of  Spruill’s 

Thomas challenge may well bear on a Sixth Amendment claim.  As to waiver, we 

conclude only that a defense action is no less intentional, and thus, no less a “true 




                                            38 
 
 
 
13‐4069‐cr 
United States v. Spruill    

waiver,”  merely  because  a  defendant  may  subsequently  claim  ineffective 

assistance of counsel.   

          We  therefore  conclude  that  Spruill,  through  counsel,  having  intentionally 

urged  the  questioning  of  Juror  11  and  specifically  agreed  to  her  dismissal, 

waived the challenges that he now raises on appeal. 

III.      Conclusion 

          To summarize, we conclude: 

          1.         Spruill waived any challenge to dismissal of the juror in question by 

specifically  telling  the  district  court  that  he  did  not  object  either  to  its  colloquy 

with  the  juror  or  to  the  juror’s  removal,  and  by  in  fact  recommending  the  very 

disposition he now challenges.   

          2.         Even  if  Spruill  had  not  waived  any  Thomas  argument,  the 

challenged  juror  removal  is  not  subject  to  Thomas’s  “any  possibility”  rule,  see 

116  F.3d  at  621–22,  because  the  concern  underlying  Thomas,  juror  nullification, 

was  not  here  at  issue.    Rather,  removal  was  based  on  extrinsic  bias,  a  matter 

about  which  the  district  court  could—and  did—inquire  without  intruding  on 

jury deliberations.   



                                                39 
 
 
 
13‐4069‐cr 
United States v. Spruill    

          Accordingly,  for  the  reasons  stated  above  and  in  a  summary  order 

addressing  the  remaining  issues  on  appeal,  the  district  court’s  judgment  of 

conviction is AFFIRMED.   




                                          40 
 
 
 
 1   POOLER, Circuit Judge, dissenting:
 2
 3          In United States v. Thomas, 116 F.3d 606 (2d Cir. 1997), we held that if there is

 4   “any possibility” that a request to discharge a juror stems from the juror’s view of the

 5   sufficiency of the government’s evidence, the court “must deny the request.” Id. at 622.

 6   The jury deliberating Jeff Spruill’s fate was split 11-1. The foreman told the judge that

 7   the lone holdout would not change her vote. The judge interviewed the holdout, who said

 8   that she was trying her best to view the evidence impartially, but that her work with

 9   inmates in the prison system was “somewhat clouding” her views. She said that although

10   she believed that she was coming to a fair decision, the other members of the jury

11   disagreed. After further questioning, the juror suggested that it might be best if she were

12   replaced. The judge did so, and the newly composed jury then promptly convicted

13   Spruill.

14          Under Thomas, this was error. Because the record evidence disclosed the

15   possibility that the holdout’s request to be discharged stemmed from her views of the

16   sufficiency of the government’s evidence, the district court should have denied the

17   request. The majority concludes that Thomas’s “any possibility” standard does not apply

18   because the holdout expressed a potential bias, whereas in Thomas the concern was jury

19   nullification. The majority then holds that, in any event, Spruill waived his Thomas

20   argument when his attorney acquiesced to the juror’s dismissal. Thus, Spruill receives no

21   review—not even plain error review—of the district court’s decision to dismiss the one

22   juror who wished to acquit. Because I believe the majority opinion reads Thomas far too

23   narrowly, and expands the waiver doctrine far too broadly, I respectfully dissent.
 1   I.     The Thomas Error

 2          “[W]e subject a Rule 23(b) dismissal to ‘meticulous’ scrutiny in any case where

 3   the removed juror was known to be the sole holdout for acquittal.” Thomas, 116 F.3d at

 4   624–25; see also United States v. Hernandez, 862 F.2d 17, 23 (2d Cir. 1988) (“[R]emoval

 5   of the sole holdout for acquittal is an issue at the heart of the trial process and must be

 6   meticulously scrutinized.”).

 7          There can be no dispute that Juror 11 was known to be the lone holdout for

 8   acquittal. The first note from the jury indicated that there was “one juror [who] at this

 9   point . . . does not agree with the jury.” App’x at 521. The note went on to state that this

10   one juror had “doubts” and was “unwilling to change [her] vote.” App’x at 521. The

11   second note, which the court received shortly after the first, stated that “one juror feels in

12   their gut that they have a conflict of interest.” App’x at 521. After the district court

13   instructed the jury that a true conflict of interest would need to be disclosed, Juror 11

14   herself wrote a note to the judge stating that her “gut feeling” was “potentially creating a

15   bias.” App’x at 536. The district court concluded from these notes that it was “reasonable

16   to infer that the jury has taken a vote on the merits and Juror 11 is alone in opposing the

17   other jurors,” and that there were two possibilities: “either Juror 11 has a conscientious

18   view that differs from everybody else or she’s having difficulty deliberating . . . because

19   of what might be thought of as sympathy for Mr. Spruill.” App’x at 538–39. It is clear

20   from this record that the holdout juror referenced in the first note and Juror 11 were one

21   and the same. Thus, we must “meticulously scrutinize” the decision to remove her.



                                                    2
 1          The district court’s decision to remove Juror 11 cannot withstand such scrutiny.

 2   To determine whether to dismiss Juror 11 for cause, the district court was required to

 3   apply the evidentiary standard set forth in Thomas that “if the record evidence discloses

 4   any possibility that the request to discharge stems from the juror’s view of the sufficiency

 5   of the government’s evidence, the court must deny the request.” 116 F.3d at 621–22

 6   (emphasis omitted) (quoting United States v. Brown, 823 F.2d 591, 596 (D.C. Cir.

 7   1987)).

 8          The record evidence discloses such a possibility. As noted above, the first note

 9   from the jury indicated that Juror 11 had “doubts” and was “unwilling to change [her]

10   vote.” App’x at 521. Juror 11 told the district court repeatedly that she was “trying to do

11   [her] best . . . to make the best unbiased decisions,” App’x at 542, that she was “trying to

12   be as fair as [she] c[ould] be,” App’x at 546, and that she was “trying to listen to all the

13   evidence and . . . com[e] to a fair decision,” id. She explained,

14          I’m trying to look at the evidence and trying to make a decision on all that,
15          and I feel like in some ways I kind of am. But somebody mentioned—I
16          can’t bring up the deliberations, but it just kind of made me think about it
17          and it’s just been difficult. And they were asking me all this stuff and I was,
18          look, I don’t know, you know. So I’m just trying to be honest about it. I’m
19          trying to do my best . . . .

20   App’x at 542–43; see also id. at 546 (“I feel like I was coming to a fair decision, but I

21   feel like other members also felt maybe I didn’t, you know. . . . I mean, for [the] interest

22   of the Court and everybody’s time, it might just make sense to have somebody else. I just

23   don’t know.”).




                                                   3
 1          This record reveals the possibility that Juror 11 initially voted to acquit based on

 2   her conscientious view of the evidence, but that, after she learned that she was in the

 3   uncomfortable position of being the lone holdout juror, she decided that, in the interest of

 4   “everybody’s time,” it “ma[d]e sense” to replace her. Because the record evidence

 5   discloses this possibility, the district court erred in granting Juror 11’s request to be

 6   discharged. Indeed, the Thomas court contemplated this precise scenario and concluded

 7   that the “any possibility” standard was necessary to protect holdouts such as Juror 11 who

 8   may feel pressure from their fellow jurors. See 116 F.3d at 622 (“The evidentiary

 9   standard we endorse today . . . serves to protect these holdouts from fellow jurors who

10   have come to the conclusion that the holdouts are acting lawlessly.”).

11          To avoid the obvious Thomas problem, the majority concludes that Juror 11’s

12   removal “is not subject to Thomas’s ‘any possibility’ rule” because “the concern

13   underlying Thomas, juror nullification, was not here at issue.” Majority Op., ante at 4.

14   Nothing in Thomas, however, suggests that the “any possibility” standard applies only in

15   the juror nullification context. To the contrary, the Thomas court stated that “courts must

16   in all cases guard against the removal of a juror—who aims to follow the court’s

17   instructions—based on his view on the merits of the case.” 116 F.3d at 622 n.11

18   (emphasis added). “Accordingly, if the record raises any possibility that the juror’s views

19   on the merits of the case, rather than a purposeful intent to disregard the court’s

20   instructions, underlay the request that he be discharged, the juror must not be dismissed.”

21   Id.



                                                    4
 1          The majority nonetheless contends that “Thomas itself recognized that where

 2   concerns as to a deliberating juror’s continued ability to serve arise in a context other

 3   than nullification . . . [,] its strict ‘any possibility’ rule is not required . . . .” Majority Op.,

 4   ante at 21. But the Thomas court recognized no such exception to the “any possibility”

 5   standard. It is true that the Thomas court discussed how a judge may, in some

 6   circumstances, be able to determine whether to dismiss a juror for cause without any

 7   inquiry into the juror’s thoughts. See 116 F.3d at 620 (discussing how “[e]vidence of the

 8   nature and extent of a juror’s unavailability or incapacitation . . . is ordinarily available

 9   without inquiring into the substance of deliberations” (citations omitted)). But nothing in

10   this portion of Thomas, which concerns a judge’s inquiry into juror misconduct, suggests

11   that Thomas’s holding concerning a judge’s dismissal of a juror should be constrained in

12   the manner the majority suggests.

13          The reasons the Thomas court gave for limiting a district court’s ability to remove

14   a holdout juror apply with equal if not greater force to this case. The Thomas court

15   determined that the stringent “any possibility” standard was necessary because “a lower

16   evidentiary standard could lead to the removal of jurors on the basis of their view of the

17   sufficiency of the prosecution’s evidence,” id. at 622, and “to remove a juror because he

18   is unpersuaded by the Government’s case is to deny the defendant his right to a

19   unanimous verdict,” id. at 621.

20          In Thomas, the district judge received a note that a juror had a “predisposed

21   disposition” to acquit. Id. at 611. The other jurors gave varying accounts for what they

22   believed to be the basis for the juror’s predisposition. One juror, for example, “described

                                                       5
 1   Juror No. 5 as favoring acquittal because the defendants were his ‘people,’” and another

 2   “suggested that it was because Juror No. 5 thought the defendants were good people.” Id.

 3   On the other hand, “several jurors recounted Juror No. 5 couching his position in terms of

 4   the evidence.” Id. The Thomas court framed this as a “nullification” issue and vacated the

 5   conviction, despite the “painstaking care and caution” with which the district judge

 6   proceeded throughout the trial, because “the record evidence raise[d] a possibility that the

 7   juror was simply unpersuaded by the Government’s case against the defendants.” Id. at

 8   624.

 9          Here, Juror 11 expressed a potential bias based on her experience working in the

10   prison system, but she also stated that she was trying to be unbiased, trying to be fair, and

11   felt that her decision was “in some ways” based on the evidence. App’x at 542–43, 546.

12   As in Thomas, this evidence “raises a possibility that the juror was simply unpersuaded

13   by the Government’s case against the defendants.” 116 F.3d at 624.

14          The Thomas court also found the “any possibility” standard necessary to protect

15   the secrecy of jury deliberations. “Where . . . a presiding judge receives reports that a

16   deliberating juror is intent on defying the court’s instructions on the law, the judge may

17   well have no means of investigating the allegation without unduly breaching the secrecy

18   of deliberations.” Id. at 621. Thus, the “any possibility” standard “serves to protect

19   against overly intrusive judicial inquiries into the substance of the jury’s deliberations.”

20   Id. at 622.

21          This concern is equally present here, where the judge received a report that Juror

22   11 was potentially defying the court’s instructions on the law by allowing a bias to affect

                                                   6
 1   her decision. It is true that in some cases of claimed bias, the true source of the bias “is

 2   both easily identifiable and subject to investigation and findings without intrusion into the

 3   deliberative process.” Id. at 621. For example, in “instances of jurors who felt threatened

 4   by one of the parties, who are discovered to have a relationship with one of the parties, or

 5   whose life circumstances otherwise change during the course of deliberations in such a

 6   way that they are no longer considered capable of rendering an impartial verdict,” id. at

 7   613–14 (citations omitted), the judge can “make appropriate findings and establish

 8   whether a juror is biased or otherwise unable to serve without delving into the reasons

 9   underlying the juror’s views on the merits of the case,” id. at 621. But where, as here, the

10   claimed bias is in the form of sympathy toward the defendant, it becomes too difficult for

11   the trial judge to discern whether such sympathy stems from an inappropriate bias or a

12   conscientious view of the evidence. In such cases, the “any possibility” standard is

13   necessary “to protect against overly intrusive judicial inquiries into the substance of the

14   jury’s deliberations.” Id. at 622.

15          The majority also contends that “[s]ince Thomas was decided, this court has

16   reiterated that its strict ‘any possibility’ rule does not reach beyond nullification to other

17   forms of juror misconduct.” Majority Op., ante at 23 (citing United States v. Baker, 262

18 F.3d 124, 131–32 (2d Cir. 2001)). Baker, however, says only that “the stringent rule

19   announced in Thomas applies to removal of a juror by reason of the juror’s determination

20   to vote without regard to the evidence.” 262 F.3d at 131. Baker does not limit Thomas to

21   the juror nullification context; to the contrary, it recognizes that the Thomas rule applies

22   where the juror is allegedly “determin[ed] to vote without regard to the evidence.” Id.;

                                                    7
 1   see also id. (“Thomas ruled that a juror may not be removed for refusal to allow his or her

 2   decision to be governed by the evidence unless it is clear the motivation for the removal

 3   is not in fact the juror’s nonconforming view of the sufficiency of the evidence to

 4   convict.”). To be sure, the Baker court noted that the Thomas rule was “based on” the

 5   difficulty in detecting the difference between “a juror’s illegal act of nullification” and

 6   “the juror’s failure to be convinced of the defendant’s guilt,” id., but nothing in Baker

 7   suggests that the Thomas rule does not apply to circumstances outside the nullification

 8   context where, as here, it is equally difficult to detect whether the juror’s request to be

 9   discharged stems from an inappropriate bias or a conscientious view of the evidence.

10          Because I see nothing in Thomas itself or our case law that limits Thomas to cases

11   of jury nullification, I would conclude that the “any possibility” standard applies here.

12   Under that standard, the district court erred in removing Juror 11. Because this error is

13   “plain” and “affect[s] substantial rights,” we have discretion to correct it if it “seriously

14   affect[s] the fairness, integrity, or public reputation of judicial proceedings.” Johnson v.

15   United States, 520 U.S. 461, 467 (1997) (alterations in original). As the Thomas court

16   stated, “to remove a juror because he is unpersuaded by the Government’s case is to deny

17   his right to a unanimous verdict.” 116 F.3d at 621. The right to a unanimous jury is a

18   constitutional right guaranteed by the Sixth and Seventh Amendments. Andres v. United

19   States, 333 U.S. 740, 748 (1948). We have recognized that this right is “inextricably

20   rooted in our jurisprudence, and remains ‘one of the indispensable features of [a] federal

21   jury trial.’” United States v. Pachay, 711 F.2d 488, 494 (2d Cir. 1983) (Meskill, J.,

22   concurring) (citation and emphasis omitted) (quoting Johnson v. Louisiana, 406 U.S. 356,

                                                    8
 1   369 (1972)). Given the importance of the right at stake, we ought to exercise our

 2   discretion to correct the Thomas error, vacate Spruill’s conviction, and remand for a new

 3   trial.

 4   II.      Waiver

 5            Ultimately, the majority’s entire discussion of Thomas is dictum because it is

 6   irrelevant to the majority’s holding, which is that Spruill waived his right to challenge the

 7   removal of Juror 11. According to the majority, Spruill is entitled to no review—not even

 8   plain error review—of the district judge’s decision to dismiss the one juror who wished to

 9   acquit. Before today, we have never applied the doctrine of waiver so broadly. I am

10   deeply troubled by the majority’s expansion of the waiver doctrine to bar review of

11   Spruill’s claim of error in this case, especially given the constitutional dimension of the

12   alleged error.

13            “Waiver is different from forfeiture.” United States v. Olano, 507 U.S. 725, 733,

14   (1993). “Whereas forfeiture is the failure to make the timely assertion of a right, waiver is

15   the ‘intentional relinquishment or abandonment of a known right.’” Id. (quoting Johnson

16   v. Zerbst, 304 U.S. 458, 464 (1938)). We have further distinguished the difference

17   between forfeiture and waiver as follows:

18            If a party’s failure to [object] is simply a matter of oversight, then such
19            oversight qualifies as a correctable “forfeiture” for the purposes of plain
20            error analysis. If, however, the party consciously refrains from objecting as
21            a tactical matter, then that action constitutes a true “waiver,” which will
22            negate even plain error review.

23   United States v. Yu-Leung, 51 F.3d 1116, 1122 (2d Cir. 1995); see also United States v.

24   Cosme, 796 F.3d 226, 231–32 (2d Cir. 2015) (“[I]f a ‘party consciously refrains from

                                                    9
 1   objecting as a tactical matter, then that action constitutes a true waiver, which will negate

 2   even plain error review.’” (quoting Yu-Leung, 51 F.3d at 1122)); United States v.

 3   Quinones, 511 F.3d 289, 321 (2d Cir. 2007) (“[I]f, ‘as a tactical matter,’ a party raises no

 4   objection to a purported error, such inaction ‘constitutes a true “waiver” which will

 5   negate even plain error review.’” (quoting Yu-Leung, 51 F.3d at 1122)). Thus, we have

 6   stated that “courts applying [the] waiver doctrine have focused on strategic, deliberate

 7   decisions that litigants consciously make.” United States v. Dantzler, 771 F.3d 137, 146

 8   n.5 (2d Cir. 2014). And we have declined to hold an argument waived where there was

 9   “nothing in the record suggesting . . . a strategic, calculated decision.” Id.

10          The majority concludes that Spruill waived his right to challenge the removal of

11   Juror 11 because he “acted intentionally” when he “affirmatively agreed to and, at times,

12   even recommended the actions he now challenges with respect to the removal of Juror

13   11.” Majority Op., ante at 32. First, to be clear, nothing in the record indicates that Spruill

14   himself ever “affirmatively agreed to” or “recommended” the removal of Juror 11. This

15   distinction is critical because in some cases, depending on the right at issue, a defendant

16   “must personally participate in the waiver.” Olano, 507 U.S. at 733.

17          Second, the majority discusses at length Spruill’s counsel’s actions during voir

18   dire and during the inquiry of Juror 11, noting that at times counsel “specifically urged

19   the district court to undertake the very inquiry of Juror 11 that he now challenges.”

20   Majority Op., ante at 33. But Spruill’s counsel’s encouragement or approval of the

21   district court’s inquiry of Juror 11 is irrelevant to the court’s dismissal of Juror 11. Spruill

22   makes clear in his appellate brief that he “does not challenge the propriety of the

                                                   10
 1   questioning of Juror No. 11.” Appellant’s Reply Br. at 10. Thus, the only action of

 2   Spruill’s counsel that is relevant to the waiver issue is his statement that he agreed that

 3   the district court should remove Juror 11.

 4           The question is whether this statement was an “intentional relinquishment or

 5   abandonment of a known right.” Olano, 507 U.S. at 733. The answer to that question

 6   must be no because there is no conceivable reason why an attorney familiar with Thomas

 7   would intentionally relinquish or abandon the right to retain the one juror favoring

 8   acquittal. There is no conceivable tactical benefit to doing so. Juror 11 was Spruill’s only

 9   hope.

10           The majority tries valiantly to come up with some tactical benefit, surmising that

11   defense counsel “may have thought the juror more likely to succumb to the views of

12   other jurors than to maintain an opposing view and, in those circumstances, thought it

13   better to substitute the first alternate and begin deliberations anew.” Majority Op., ante at

14   37. With respect, this argument cannot be made with a straight face. At best, an alternate

15   juror would have voted to acquit, placing Spruill in essentially the same position he was

16   in with Juror 11 on the panel. But Spruill’s counsel had to know that the far more likely

17   outcome was that an alternate juror would, like 11 of the 12 original jurors, vote to

18   convict. Counsel’s consent to the removal of Juror 11 could not have been a tactical

19   decision.

20           The only explanation for counsel’s acquiescence is that he was either unfamiliar

21   with Thomas or failed to appreciate the Thomas error. The record supports this

22   explanation, as neither the district judge, nor the government, nor defense counsel ever

                                                  11
 1   mentioned Thomas in considering how to handle Juror 11’s request to be discharged. But

 2   if counsel’s acquiescence was simply due to such an oversight, it “qualifies as a

 3   correctable ‘forfeiture’ for the purposes of plain error analysis.” Yu-Leung, 51 F.3d 1122;

 4   see also Dantzler, 771 F.3d at 146 n.5 (finding that argument was forfeited, not waived,

 5   where there was “nothing in the record suggesting . . . a strategic, calculated decision”

 6   and “[t]he applicability of [the case supporting defendant’s argument on appeal] was

 7   never mentioned in the District Court”); United States v. Villafuerte, 502 F.3d 204, 207

 8   (2d Cir. 2007) (“[I]ssues not raised in the trial court because of oversight . . . are normally

 9   deemed forfeited on appeal . . . .”).

10          The constitutional nature of the right at stake further cautions against a finding of

11   waiver here. Thomas’s “any possibility” standard serves to prevent the removal of a juror

12   because she is unpersuaded by the government’s evidence. 116 F.3d at 622. As noted

13   above, to remove a juror for such a reason “is to deny [the defendant] his right to a

14   unanimous verdict.” Id. 621. The right to a unanimous jury is a constitutional right,

15   Andres, 333 U.S. at 748, that is “inextricably rooted in our jurisprudence, and remains

16   ‘one of the indispensable features of [a] federal jury trial.’” Pachay, 711 F.2d at 494

17   (Meskill, J., concurring) (citation and emphasis omitted) (quoting Johnson, 406 U.S. at

18   369). “There is a presumption against the waiver of constitutional rights . . . .” Brookhart

19   v. Janis, 384 U.S. 1, 4 (1966). “[C]ourts indulge every reasonable presumption against

20   waiver of fundamental constitutional rights and . . . do not presume acquiescence in the

21   loss of fundamental rights.” Carnley v. Cochran, 369 U.S. 506, 514 (1962) (quoting

22   Johnson, 304 U.S. at 464–65). “Waivers of constitutional rights not only must be

                                                   12
 1   voluntary but must be knowing, intelligent acts done with sufficient awareness of the

 2   relevant circumstances and likely consequences.” Brady v. United States, 397 U.S. 742,

 3   748 (1970).

 4          In Pachay, we held that a defendant cannot waive his right to a unanimous jury

 5   where the district court proposes accepting a non-unanimous verdict. 711 F.2d at 490. In

 6   so doing, we recognized the problem inherent in allowing the district court to seek a

 7   criminal defendant’s consent to a non-unanimous jury. Id. Allowing such a possibility

 8   “would be unfair to the criminal defendant, who might feel coerced into agreeing to a

 9   suggestion of a non-unanimous verdict by the risk of . . . the trial judge . . . impos[ing] a

10   harsher sentence on a non-consenting defendant . . . .” Id. at 490–91. Similarly, in United

11   States v. Chavis, 719 F.2d 46 (2d Cir. 1983), we held that even where defense counsel

12   introduces the idea of accepting a non-unanimous verdict, we may conclude that the right

13   to a unanimous jury was waived only where “the trial judge ha[s] made a searching

14   inquiry to [e]nsure that the defendant was fully aware of his right to a unanimous verdict

15   and that he had given up that right of his own free will and not as a result of a

16   misunderstanding, or a promise, threat or someone’s suggestion.” Id. at 48.

17          I read these cases to suggest that if there is any uncertainty as to whether Spruill

18   truly intended to waive his challenge to the removal of Juror 11, we should err on the side

19   of finding no waiver in view of the fundamental and constitutional nature of the right at

20   stake. Here, the district court conducted no inquiry of Spruill to ensure that he wished to

21   consent to the dismissal of the lone holdout juror. There is no evidence that defense

22   counsel considered that Spruill might have a viable argument that the holdout juror must

                                                   13
 1   be retained under Thomas. And, as noted above, Spruill gained no conceivable tactical

 2   benefit by agreeing to dismiss Juror 11. In these circumstances, I conclude that Spruill’s

 3   counsel’s consent to the dismissal of Juror 11 is more akin to an “oversight” than it is to

 4   an “intentional relinquishment or abandonment of a known right.” Accordingly, I would

 5   review the removal of Juror 11 for plain error.

 6                                        CONCLUSION

 7          The majority holds that the waiver doctrine bars review where counsel “acts

 8   intentionally” in conceding an argument, even if there is no tactical reason for doing so.

 9   While I believe that this expansion of the waiver doctrine is misguided as a matter of law,

10   more fundamentally, it is unclear to me what values such an expansion serves to promote.

11   In cases involving a tactical benefit, the waiver doctrine prevents the unfairness that

12   would result if a party who conceded an issue at trial for tactical reasons was then

13   allowed to raise that issue on appeal. But I see no value in denying Spruill review in this

14   case. We simply punish Spruill for the oversight of his attorney.

15          I would review Spruill’s challenge to the removal of Juror 11 for plain error.

16   Under that standard, I would hold that the district court plainly erred in removing Juror

17   11 because the record evidence disclosed a possibility that Juror 11’s request to be

18   discharged stemmed from her status as a holdout. Accordingly, I would vacate Spruill’s

19   conviction and remand for a new trial. Because the majority opinion holds otherwise, I

20   respectfully dissent.

21

22

                                                  14